Name: Council Decision 2012/635/CFSP of 15Ã October 2012 amending Decision 2010/413/CFSP concerning restrictive measures against Iran
 Type: Decision
 Subject Matter: international security;  international trade;  oil industry;  international affairs;  criminal law;  Asia and Oceania
 Date Published: 2012-10-16

 16.10.2012 EN Official Journal of the European Union L 282/58 COUNCIL DECISION 2012/635/CFSP of 15 October 2012 amending Decision 2010/413/CFSP concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 27 February 2007, the Council adopted Common Position 2007/140/CFSP concerning restrictive measures against Iran (1) which implemented United Nations Security Council Resolution (UNSCR) 1737 (2006). (2) On 23 April 2007, Common Position 2007/140/CFSP was amended by Common Position 2007/246/CFSP (2) in order to implement UNSCR 1747 (2007). The Council then further amended Common Position 2007/140/CFSP by adopting, on 7 August 2008, Common Position 2008/652/CFSP (3), which implemented UNSCR 1803 (2008). (3) On 26 July 2010, the Council adopted Decision 2010/413/CFSP (4) which implemented UNSCR 1929 (2010) and repealed Common Position 2007/140/CFSP. (4) On 23 January 2012, the Council adopted Decision 2012/35/CFSP which amended Decision 2010/413/CFSP by strengthening the restrictive measures against Iran in light of the reiterated serious and deepening concerns over the nature of Iran's nuclear programme, and in particular over the findings on Iranian activities relating to the development of military nuclear technology, as reflected in the International Atomic Energy Agency (IAEA) report. Those measures were further strengthened on 15 March 2012 by Decision 2012/152/CFSP (5). (5) In view of Iran's failure to engage seriously in negotiations in order to address international concerns about its nuclear programme, the Council considers it necessary to adopt additional restrictive measures against Iran. (6) In this context, it is appropriate to review the prohibition on the sale, supply or transfer to Iran of additional dual-use goods and technology listed in Annex I to Council Regulation (EC) No 428/2009 of 5 May 2009 setting up a Community regime for the control of exports, transfer, brokering and transit of dual-use items (6), with a view to including items which might be relevant to industries controlled directly or indirectly by the Iranian Revolutionary Guard Corps or which might be relevant to Iran's nuclear, military and ballistic missile programme, while taking into account the need to avoid unintended effects on the civilian population of Iran. (7) Moreover, the purchase, import or transport of natural gas from Iran should be prohibited. (8) Furthermore, the sale, supply or transfer to Iran of graphite, and raw or semi-finished metals such as aluminium and steel, and software for integrating industrial processes, which is relevant to industries controlled directly or indirectly by the Iranian Revolutionary Guard Corps or which is relevant to Iran's nuclear, military and ballistic missile programme, should be prohibited. (9) The sale, supply or transfer to Iran of key naval equipment and technology for ship-building, maintenance or refit, should be prohibited. (10) In addition, Member States should not enter into any new commitments to provide financial support for trade with Iran. This should not affect existing commitments and should not concern trade for food, agricultural, medical or other humanitarian purposes. (11) It should also be prohibited for Member States to construct or participate in the construction of new oil tankers for Iran. (12) In order to prevent the transfer of any financial or other assets or resources that could contribute to Iran's proliferation-sensitive nuclear activities, or the development of nuclear weapon delivery systems, transactions between Union and Iranian banks and financial institutions should be prohibited, unless authorised in advance by the relevant Member State. This should not prevent the continuation of trade which is not prohibited under Decision 2010/413/CFSP. (13) Furthermore, the provision of flagging and classification services to Iranian oil tankers and cargo vessels should be prohibited. (14) The supply of vessels designed for the transport or storage of oil and petrochemical products to Iranian persons and entities or to other persons and entities for the purpose of transporting or storing Iranian oil and petrochemical products should be prohibited. (15) In addition, the provisions concerning the freezing of funds and economic resources of the Central Bank of Iran should be amended. (16) Finally, additional persons and entities should be included in the list of persons and entities subject to restrictive measures as set out in Annex II to Decision 2010/413/CFSP, in particular Iranian State-owned entities engaged in the oil and gas sector, since they provide a substantial source of revenue for the Iranian Government. Furthermore, certain persons and entities should be removed from that list and the entry for one entity should be amended. (17) Further action by the Union is needed in order to implement certain measures provided for in this Decision. (18) Decision 2010/413/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Council Decision 2010/413/CFSP is hereby amended as follows: (1) the following Article is added: "Article 3e 1. The import, purchase or transport of Iranian natural gas shall be prohibited. The Union shall take the necessary measures in order to determine the relevant items to be covered by this provision. 2. It shall be prohibited to provide, directly or indirectly, financing or financial assistance - including financial derivatives, as well as insurance and reinsurance and brokering services relating to insurance and reinsurance - related to the import, purchase or transport of Iranian natural gas. 3. The prohibition in paragraph 1 shall be without prejudice to the execution of contracts for the delivery of natural gas of a State other than Iran to an EU Member State"; (2) Article 4b is replaced by the following: "Article 4b 1. The prohibition set out in Article 4(1) shall be without prejudice to the execution, until 15 April 2013, of any obligation relating to the delivery of goods provided for in contracts concluded before 26 July 2010 or16 October 2012. 2. The prohibitions set out in Article 4 shall be without prejudice to the execution, until 15 April 2013, of any obligation arising from contracts concluded before 26 July 2010 or 16 October 2012 and relating to investments made in Iran before those dates by enterprises established in Member States. 3. The prohibition in Article 4a(1) shall be without prejudice to the execution, until 15 April 2013, of an obligation relating to the delivery of goods provided for in contracts concluded before 23 January 2012 or 16 October 2012. 4. The prohibitions in Article 4a shall be without prejudice to the execution, until 15 April 2013, of an obligation arising from contracts concluded before 23 January 2012 or 16 October 2012 and relating to investments made in Iran before those dates by enterprises established in Member States. 5. Paragraphs 1 and 2 are without prejudice to the execution of obligations referred to in Article 3c(2) provided that those obligations arise from service contracts or ancillary contracts necessary for their execution and provided that the execution of those obligations has been authorised in advance by the relevant Member State. The relevant Member State shall inform the other Member States and the Commission of its intention to grant an authorisation. 6. Paragraphs 3 and 4 are without prejudice to the execution of obligations referred to in Article 3d(2) provided that those obligations arise from service contracts or ancillary contracts necessary for their execution and provided that the execution of those obligations has been authorised in advance by the relevant Member State. The relevant Member State shall inform the other Member States and the Commission of its intention to grant an authorisation"; (3) the following Articles are added: "Article 4e 1. The sale, supply or transfer to Iran of graphite, and raw or semi-finished metals, such as aluminium and steel, which are relevant to industries controlled directly or indirectly by the Iranian Revolutionary Guard Corps or which are relevant to Iran's nuclear, military and ballistic missile programme, by nationals of Member States, or from the territories of Member States, or using vessels or aircraft under the jurisdiction of Member States, shall be prohibited whether or not originating in their territories. The Union shall take the necessary measures in order to determine the relevant items to be covered by this provision. 2. It shall also be prohibited to: (a) provide Iran with technical assistance or training and other services related to items referred to in paragraph 1; (b) provide Iran with financing or financial assistance for any sale, supply or transfer of items referred to in paragraph 1 or for the provision of related technical assistance and training. 3. It shall be prohibited to participate, knowingly or intentionally, in activities the object or effect of which is to circumvent the prohibitions set out in paragraphs 1 and 2. Article 4f The prohibitions set out in Article 4e shall be without prejudice to the execution, until 15 April 2013, of contracts concluded before 16 October 2012 or ancillary contracts necessary for the execution of such contracts. Article 4g 1. The sale, supply or transfer of key naval equipment and technology for ship-building, maintenance or refit, to Iran or to Iranian or Iranian-owned enterprises engaged in this sector, by nationals of Member States, or from the territories of Member States, or using vessels or aircraft under the jurisdiction of Member States, shall be prohibited whether or not originating in their territories. The Union shall take the necessary measures in order to determine the relevant items to be covered by this provision. 2. The prohibition in paragraph 1 shall be without prejudice to the supply of key naval equipment and technology to a non-Iranian-owned or controlled vessel that has been forced into an Iranian port or Iranian territorial waters under force majeure. 3. It shall also be prohibited to: (a) provide Iran with technical assistance or training and other services related to items referred to in paragraph 1; (b) provide Iran with financing or financial assistance for any sale, supply or transfer of items referred to in paragraph 1 or for the provision of related technical assistance and training. 4. It shall be prohibited to participate, knowingly or intentionally, in activities the object or effect of which is to circumvent the prohibitions set out in paragraphs 1 and 3. Article 4h The prohibitions in Article 4g shall be without prejudice to the execution, until 15 February 2013, of contracts concluded before 16 October 2012 or ancillary contracts necessary for the execution of such contracts. Article 4i 1. The sale, supply or transfer to Iran of software for integrating industrial processes, which is relevant to industries controlled directly or indirectly by the Iranian Revolutionary Guard Corps or which is relevant to Iran's nuclear, military and ballistic missile programme, by nationals of Member States, or from the territories of Member States, or using vessels or aircraft under the jurisdiction of Member States, shall be prohibited whether or not originating in their territories. The Union shall take the necessary measures in order to determine the relevant items to be covered by this provision. 2. It shall also be prohibited to: (a) provide Iran with technical assistance or training and other services related to items referred to in paragraph 1; (b) provide Iran with financing or financial assistance for any sale, supply or transfer of items referred to in paragraph 1 or for the provision of related technical assistance and training. 3. It shall be prohibited to participate, knowingly or intentionally, in activities the object or effect of which is to circumvent the prohibitions set out in paragraphs 1 and 2. Article 4j The prohibitions in Article 4i shall be without prejudice to the execution, until 15 January 2013, of contracts concluded before 16 October 2012 or ancillary contracts necessary for the execution of such contracts."; (4) Article 8(1) is replaced by the following: "1. Member States shall not enter into any new short-, medium- or long-term commitments to provide financial support for trade with Iran, including the granting of export credits, guarantees or insurance, to their nationals or entities involved in such trade, nor shall Member States guarantee or reinsure such commitments." (5) the following Article is added: "CONSTRUCTION OF OIL TANKERS Article 8a 1. Without prejudice to Article 4g, the construction or the participation in the construction of new oil tankers for Iran or for Iranian persons and entities shall be prohibited. 2. It shall be prohibited to provide technical assistance or financing or financial assistance to the construction of new oil tankers for Iran or for Iranian persons and entities."; (6) Article 10 is replaced by the following: "Article 10 1. In order to prevent the transfer to, through, or from, the territories of Member States, or the transfer to or by nationals of Member States, entities organised under their laws (including branches abroad), or persons or financial institutions in the territories of Member States, of any financial or other assets or resources that could contribute to Iran's proliferation-sensitive nuclear activities, or the development of Iran's nuclear weapon delivery systems, financial institutions under the jurisdiction of Member States shall not enter into, or continue to participate in, any transactions with: (a) banks domiciled in Iran, including the Central Bank of Iran; (b) branches and subsidiaries, within the jurisdiction of the Member States, of banks domiciled in Iran; (c) branches and subsidiaries, outside the jurisdiction of the Member States, of banks domiciled in Iran; (d) financial entities that are not domiciled in Iran, but that are controlled by persons and entities domiciled in Iran, unless such transactions are authorised in advance by the relevant Member State in accordance with paragraphs 2 and 3. 2. For the purpose of paragraph 1, the following transactions may be authorised by the relevant Member State: (a) transactions regarding foodstuffs, healthcare, medical equipment, or for agricultural or humanitarian purposes; (b) transactions regarding personal remittances; (c) transactions regarding the execution of the exemptions provided for in this Decision; (d) transactions in connection with a specific trade contract not prohibited under this Decision; (e) transactions regarding a diplomatic or consular mission or an international organisation enjoying immunities in accordance with international law, insofar as such transactions are intended to be used for official purposes of the diplomatic or consular mission or international organisation. (f) transactions regarding payment to satisfy claims against Iran, Iranian persons or entities, on a case-by-case basis and subject to notification ten days prior to authorisation, and transactions of a similar nature that do not contribute to activities prohibited under this Decision. No authorisation or notification is required for transactions falling under points (a) to (e) which are below EUR 10 000. 3 Transfers of funds to and from Iran using Iranian banks and financial institutions for the transactions referred to in paragraph 2 shall be processed as follows: (a) transfers due on transactions regarding foodstuffs, healthcare, medical equipment, or for agricultural or humanitarian purposes below EUR 100 000, as well as transfers regarding personal remittances, below EUR 40 000, shall be carried out without any prior authorisation; the transfer shall be notified to the competent authority of the Member State concerned if above EUR 10 000; (b) transfers due on transactions regarding foodstuffs, healthcare, medical equipment, or for agricultural or humanitarian purposes above EUR 100 000, as well as transfers regarding personal remittances, above EUR 40 000, shall require the prior authorisation from the competent authority of the Member State concerned. The relevant Member State shall inform the other Member States of any authorisation granted; (c) any other transfer above EUR 10 000 shall require the prior authorisation from the competent authority of the Member State concerned. The relevant Member State shall inform the other Member States of any authorisation granted. 4. Transfers of funds to and from Iran which do not fall within the scope of paragraph 3 shall be processed as follows: (a) transfers due on transactions regarding foodstuffs, healthcare, medical equipment, or for agricultural or humanitarian purposes shall be carried out without any prior authorisation; the transfer shall be notified to the competent authority of the Member State concerned if above EUR 10 000; (b) any other transfer below EUR 40 000 shall be carried out without any prior authorisation; the transfer shall be notified to the competent authority of the Member State concerned if above EUR 10 000; (c) any other transfer above EUR 40 000 shall require the prior authorisation from the competent authority of the Member State concerned. The authorisation shall be deemed granted within four weeks unless the competent authority of the Member State concerned has objected within this time-limit. The relevant Member State shall inform the other Member States of any authorisation rejected. 5. Branches and subsidiaries of banks domiciled in Iran within the jurisdiction of the Member States shall also be required to notify the competent authority of the Member State where they are established, of all transfers of funds carried out or received by them, within five working days of carrying out or receiving the respective transfer of funds. Subject to information-sharing arrangements, notified competent authorities shall without delay transmit this information on notifications, as appropriate, to the competent authorities of other Member States, where the counterparts to such transactions are established."; (7) the following Articles are added: "Article 18a The provision by nationals of Member States or from the territory under the jurisdiction of the Member States, of flagging and classification services, including registration and identification numbers of any kind, to Iranian oil tankers and cargo vessels shall be prohibited as of 15 January 2013. Article 18b 1 It shall be prohibited to supply vessels designed for the transport or storage of oil and petrochemical products to Iranian persons, entities or bodies. 2. It shall be prohibited to supply vessels designed for the transport or storage of oil and petrochemical products to any person, entity or body for the transport or storage of Iranian oil and petrochemical products."; 3. It shall be prohibited to participate, knowingly or intentionally, in activities the object or effect of which is to circumvent the prohibitions set out in paragraphs 1 and 2." (8) Article 20 is amended as follows: (a) paragraphs 1(b) and (c) are replaced by the following: "(b) persons and entities not covered by Annex I that are engaged in, directly associated with, or providing support for, Iran's proliferation-sensitive nuclear activities or for the development of nuclear weapon delivery systems, including through the involvement in procurement of the prohibited items, goods, equipment, materials and technology, or persons or entities acting on their behalf or at their direction, or entities owned or controlled by them, including through illicit means, or persons and entities that have assisted designated persons or entities in evading or violating the provisions of UNSCR 1737 (2006), UNSCR 1747 (2007), UNSCR 1803 (2008) and UNSCR 1929 (2010) or this Decision as well as other senior members and entities of IRGC and IRISL and entities owned or controlled by them or acting on their behalf or providing insurance and other essential services to them, as listed in Annex II. (c) other persons and entities not covered by Annex I that provide support to the Government of Iran and entities owned or controlled by them or persons and entities associated with them, as listed in Annex II"; (b) paragraph 7 is replaced by the following: "7. Paragraph 1 shall not apply to: (a) a transfer by or through the Central Bank of Iran of frozen funds or economic resources where such transfer is for the purpose of providing financial institutions under the jurisdiction of Member States with liquidity for the financing of trade; (b) the reimbursement by or through the Central Bank of Iran of claims due under a contract or agreement that was concluded by public or private Iranian entities before the adoption of this Decision, provided that the transfer or reimbursement has been authorised by the relevant Member State." (c) paragraphs 8, 9 and 10 are deleted; (d) paragraph 11 is replaced by the following: "11. Paragraph 7 is without prejudice to paragraphs 3, 4, 4a, 5 and 6 and to Article 10(3) and (4)."; (e) the following paragraphs are added: "13. Paragraphs 1 and 2 shall not apply to acts and transactions carried out with regard to entities listed in Annex II which hold rights derived from an original award before 27 October 2010, by a sovereign Government other than Iran, of a gas production sharing agreement, insofar as such acts and transactions relate to those entities' participation in that agreement. 14. Paragraphs 1 and 2 shall not apply to acts and transactions carried out with regard to entities listed in Annex II insofar as necessary for the execution, until 31 December 2014, of the obligations as referred to in Article 3c(2) provided that those acts and transactions have been authorised in advance, on a case-by-case basis, by the relevant Member State. The relevant Member State shall inform the other Member States and the Commission of its intention to grant an authorisation." Article 2 Annex II to Decision 2010/413/CFSP shall be amended as set out in the Annex to this Decision. Article 3 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Luxembourg, 15 October 2012. For the Council The President C. ASHTON (1) OJ L 61, 28.2.2007, p. 49. (2) OJ L 106, 24.4.2007, p. 67. (3) OJ L 213, 8.8.2008, p. 58. (4) OJ L 195, 27.7.2010, p. 39. (5) OJ L 77, 16.3.2012, p. 18. (6) OJ L 134, 29.5.2009, p. 1. ANNEX I. Heading I in Annex II to Decision 2010/413/CFSP shall be replaced by the following: "Persons and entities involved in nuclear or ballistic missile activities and persons and entities providing support to the Government of Iran." II. The persons and entities listed below shall be added to the list set out in Annex II to Decision 2010/413/CFSP. A. Person Name Identifying information Reasons Date of listing 1. Majid NAMJOO Born on 5 January 1963 in Tehran, Iran Minister of Energy. Member of the Supreme National Security Council, which formulates Iran's nuclear policy. 16.10.2012 B. Entities Name Identifying information Reasons Date of listing 1. Ministry of Energy Palestine Avenue North, next to Zarathustra Avenue 81, tel. 9-8901081. Responsible for policy in the energy sector, which provides a substantial source of revenue for the Iranian Government. 16.10.2012 2. Ministry of Petroleum Taleghani Avenue, next to Hafez Bridge, tel. 6214-6153751 Responsible for policy in the oil sector, which provides a substantial source of revenue for the Iranian Government. 16.10.2012 3. National Iranian Oil Company (NIOC) NIOC HQ, National Iranian Oil Company Hafez Crossing, Taleghani Avenue Tehran - Iran/First Central Building, Taleghan St., Tehran, Iran, Postal Code: 1593657919 P.O. Box 1863 and 2501 State-owned and operated entity providing financial resources to the Government of Iran. The Minister of Oil is Director of the NIOC Board and the Deputy Minister of Oil is the Managing Director of NIOC. 16.10.2012 4. National Iranian Oil Company (NIOC) PTE LTD 7 Temasek Boulevard #07-02, Suntec Tower One 038987, Singapore; Registration ID 199004388C Singapore Subsidiary of the National Iranian Oil Company (NIOC). 16.10.2012 5. National Iranian Oil Company (NIOC) International Affairs Limited NIOC House, 4 Victoria Street, London SW1H 0NE, United Kingdom; UK Company Number 02772297 (United Kingdom) Subsidiary of the National Iranian Oil Company (NIOC). 16.10.2012 6. Iran Fuel Conservation Organization (IFCO) No. 23 East Daneshvar St. North Shiraz St. Molasadra St. Vanak Sq. Tehran Iran Tel.: (+98) 2188604760-6 Subsidiary (100 %) of the National Iranian Oil Company (NIOC). 16.10.2012 7. Karoon Oil & Gas Production Company Karoon Industrial Zone Ahwaz Khouzestan Iran Tel.: (+98) 6114446464 Subsidiary (100 %) of the National Iranian Oil Company (NIOC). 16.10.2012 8. Petroleum Engineering & Develop-ment Company (PEDEC) No. 61 Shahid Kalantari St. Sepahbod Qarani Ave. Tehran Iran Tel.: (+98) 2188898650-60 Subsidiary (100 %) of the National Iranian Oil Company (NIOC). 16.10.2012 9. North Drilling Company (NDC) No. 8 35th St. Alvand St. Argentine Sq. Tehran Iran Tel.: (+98) 2188785083-8 Subsidiary (100 %) of the National Iranian Oil Company (NIOC). 16.10.2012 10. Khazar Expl & Prod Co (KEPCO) No. 19 11th St. Khaled Eslamboli St. Tehran Iran Tel.: (+98) 2188722430 Subsidiary (100 %) of the National Iranian Oil Company (NIOC). 16.10.2012 11. National Iranian Drilling Company (NIDC) Airport Sq. Pasdaran Blvd. Ahwaz Khouzestan Iran Tel.: (+98) 6114440151 Subsidiary (100 %) of the National Iranian Oil Company (NIOC). 16.10.2012 12. South Zagros Oil & Gas Production Company Parvaneh St. Karimkhan Zand Blvd. Shiraz Iran Tel.: (+98) 7112138204 Subsidiary (100 %) of the National Iranian Oil Company (NIOC). 16.10.2012 13. Maroun Oil & Gas Company Ahwaz-Mahshahr Rd. (Km 12) Ahwaz Iran Tel.: (+98) 6114434073 Subsidiary (100 %) of the National Iranian Oil Company (NIOC). 16.10.2012 14. Masjed-soleyman Oil & Gas Company (MOGC) Masjed Soleyman Khouzestan Iran Tel.: (+98) 68152228001 Subsidiary (100 %) of the National Iranian Oil Company (NIOC). 16.10.2012 15. Gachsaran Oil & Gas Company Gachsaran Kohkiluye-va-Boyer Ahmad Iran Tel.: (+98) 7422222581 Subsidiary (100 %) of the National Iranian Oil Company (NIOC). 16.10.2012 16. Aghajari Oil & Gas Production Company (AOGPC) Naft Blvd. Omidieh Khouzestan Iran Tel.: (+98) 611914701 Subsidiary (100 %) of the National Iranian Oil Company (NIOC). 16.10.2012 17. Arvandan Oil & Gas Company (AOGC) Khamenei Ave. Khoramshar Iran Tel.: (+98) 6324214021 Subsidiary (100 %) of the National Iranian Oil Company (NIOC). 16.10.2012 18. West Oil & Gas Production Company No. 42 Zan Blvd. Naft Sq. Kermanshah Iran Tel.: (+98) 8318370072 Subsidiary (100 %) of the National Iranian Oil Company (NIOC). 16.10.2012 19. East Oil & Gas Production Company (EOGPC) No. 18 Payam 6 St. Payam Ave. Sheshsad Dastgah Mashhad Iran Tel.: (+98) 5117633011 Subsidiary (100 %) of the National Iranian Oil Company (NIOC). 16.10.2012 20. Iranian Oil Terminals Company (IOTC) No. 17 Beyhaghi St. Argentine Sq. Tehran Iran Tel.: (+98) 2188732221 Subsidiary (100 %) of the National Iranian Oil Company (NIOC). 16.10.2012 21. Pars Special Economic Energy Zone (PSEEZ) Pars Special Economic Energy Zone Org. Assaluyeh Boushehr Iran Tel.: (+98) 7727376330 Subsidiary (100 %) of the National Iranian Oil Company (NIOC). 16.10.2012 22. Iran Liquefied Natural Gas Co. No. 20, Alvand St, Argentina Sq, Tehran, 1514938111 IRAN Tel: +9821 888 77 0 11 Fax: +9821 888 77 0 25 info@iranlng.ir Subsidiary of National Iranian Oil Company (NIOC). 16.10.2012 23. Naftiran Intertrade Company (a.k.a. Naftiran Trade Company) (NICO) Tel.: (+41) 213106565 OG 1 International House The Parade St. Helier JE3QQ Jersey, UK Subsidiary (100 %) of the National Iranian Oil Company (NIOC). 16.10.2012 24. Naftiran Intertrade Company Srl SÃ rl Ave. De la Tour-Haldimand 6 1009 Pully Schweiz Subsidiary (100 %) of the Naftiran Intertrade Company Ltd. 16.10.2012 25. Petroiran Development Company (PEDCO) Ltd (a.k.a. PetroIran; a.k.a. "PEDCO") National Iranian Oil Company - PEDCO, P.O. Box 2965, Al Bathaa Tower, 9th Floor, Apt. 905, Al Buhaira Corniche, Sharjah, United Arab Emirates; P.O. Box 15875-6731, Tehran, Iran; 41, 1st Floor, International House, The Parade, St. Helier JE2 3QQ, Jersey; No. 22, 7th Lane, Khalid Eslamboli Street, Shahid Beheshti Avenue, Tehran, Iran; No. 102, Next to Shahid Amir Soheil Tabrizian Alley, Shahid Dastgerdi (Ex Zafar) Street, Shariati Street, Tehran 19199/45111, Iran; Kish Harbour, Bazargan Ferdos Warehouses, Kish Island, Iran; Registration ID 67493 (Jersey) Subsidiary of Naftiran Intertrade Company Ltd. 16.10.2012 26. Petropars Ltd. (a.k.a. Petropasr Limited; a.k.a. "PPL") Calle La Guairita, Centro Profesional Eurobuilding, Piso 8, Oficina 8E, Chuao, Caracas 1060, Venezuela; No. 35, Farhang Blvd., Saadat Abad, Tehran, Iran; P.O. Box 3136, Road Town, Tortola, Virgin Islands, British; all offices worldwide. Subsidiary of Naftiran Intertrade Company Ltd. 16.10.2012 27. Petropars International FZE (a.k.a. PPI FZE) P.O. Box 72146, Dubai, United Arab Emirates; all offices worldwide Subsidiary of Petropars Ltd. 16.10.2012 28. Petropars UK Limited 47 Queen Anne Street, London W1G 9JG, United Kingdom; UK Company Number 03503060 (United Kingdom); all offices worldwide Subsidiary of Petropars Ltd. 16.10.2012 29. National Iranian Gas Company (NIGC) (1) National Iranian Gas Company Building, South Aban Street, Karimkhan Boulevard, Tehran, Iran (2) P.O. Box 15875, Tehran, Iran (3) NIGC Main Bldg. South Aban St. Karimkhan Ave., Tehran 1598753113, Iran State-owned and operated entity that provides financial resources to the Government of Iran. The Minister of Oil is Chairman of NIGC's Board and the Deputy Oil Minister is Managing Director and Vice Chairman of NIGC. 16.10.2012 30. National Iranian Oil Refining and Distribution Company (NIORDC) 4 Varsho Street, Tehran 1598666611, P.O. Box 15815/3499 Tehran State-owned and operated entity that provides financial support to the Government of Iran. The Minister of Oil is Chairman of NIORDC's Board. 16.10.2012 31. National Iranian Tanker Company (NITC) 35 East Shahid Atefi Street, Africa Ave., 19177 Tehran, P.O. Box: 19395-4833, Tel: +98 21 23801, Email: info@nitc-tankers.com; all offices worldwide Effectively controlled by the Government of Iran. Provides financial support to the Government of Iran through its shareholders which maintain ties with the Government. 16.10.2012 32. Trade Capital Bank 220035 Belarus Timiriazeva str. 65A Tel: +375 (17) 3121012 Fax +375 (17) 3121008 e-mail: info@tcbank.by Subsidiary (99 %) of Tejarat Bank. 16.10.2012 33. Bank of Industry and Mine No. 2817 Firouzeh Tower (above park way junction) Valiaar St. Tehran Tel. 021-22029859 Fax: 021-22260272-5 State owned company which provides financial support to the Government of Iran. 16.10.2012 34. Cooperative Development Bank (a.k.a. Tosee Taavon Bank) Bozorgmehr St. Vali-e Asr Ave Tehran Tel: +(9821) 66419974 / 66418184 Fax: (+9821) 66419974 e-mail: info@sandoghtavon.gov.ir State owned company which provides financial support to the Government of Iran. 16.10.2012 III. The entry for the entity set out in Annex II to Decision 2010/413/CFSP listed below shall be replaced by the following: B. Entities Name Identifying information Reasons Date of listing Central Bank of Iran (a.k.a. Central Bank of the Islamic Republic of Iran) Postal Address: Mirdamad Blvd., NO. 144, Tehran, Islamic Republic of Iran P.O. Box: 15875 / 7177 Switchboard: +98 21 299 51 Cable Address: MARKAZBANK Telex: 216 219-22 MZBK IR SWIFT Address: BMJIIRTH Web Site: http://www.cbi.ir E-mail: G.SecDept@cbi.ir Involvement in activities to circumvent sanctions. Provides financial support to the Government of Iran. 23.1.2012 IV. The persons and entities listed below shall be deleted from the list set out in Annex II to Decision 2010/413/CFSP. 1. Mohammad MOKHBER 2. Hassan BAHADORI 3. Dr. Peyman Noori BROJERDI 4. Dr. Mohammad JAHROMI 5. Mahmoud Reza KHAVARI 6. Dr M H MOHEBIAN 7. Bahman VALIKI 8. Pouya Control 9. Boustead Shipping Agencies Sdn Bhd 10. OTS Steinweg Agency.